DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 13, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 5-9, 13-16, 18-20.

Applicant added claims 21-24.

Claims 2, 3, 10, and 11 were previously cancelled.

Claims 1, 4-9, and 12-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1, 4-9, and 12-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Applicant merely identifies the utility of the claims but provides no analysis how its identified limitations are not an abstract idea. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued the claims present a technical improvement and thus are not abstract. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (limiting access to portions of a document) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to limit/allow access to portions of a document based on a credential level. The identified limitations do no amount to a practical application because they are a part of the abstract idea. 
Applicant argued its claims are similar to those in Core Wireless because it improves efficiency of using electronic devices. However, Applicant is not improving efficiency in a similar manner as the claims in Core Wireless. The claims of Core Wireless improved the interface of the electronic device itself. Its claims contained precise language delimiting the type of data to be displayed and how to display it. This improved upon conventional user interfaces and increased the efficiency of using mobile devices. The improved user interface amounted to eligible subject matter. Applicant’s claims do not contain similar subject matter. Applicant is not improving an interface nor is Applicant improving the efficiency of using a device due to an improved interface. It is not sufficient that Applicant’s claims merely improve some aspect of data fields. This is not similar to presenting an application summary of unlaunched applications within the display of an application summary window.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. As noted above, Applicant is addressing a business problem with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to limit/allow access to portions of a document based on a credential level. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Applicant merely alleges its claims meet the standard of well understood, routine, and conventional and provides no analysis as to how it actually meets this standard. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Applicant argued that its claims recite a specific improvement. Examiner does not find this argument persuasive. Applicant is not claiming a specific way of achieving a desired outcome. Applicant is merely claiming a methodology; which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” Merely claiming limitations “with specificity” does not mean there is eligible subject matter which is similar to Finjan. Applicant merely points out the utility of the claims which does not mean there is a specific methodology for obtaining a desired result as in Finjan.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1, 4-9, and 12-20 under 35 USC 103 as being unpatentable over the prior art. Applicant argued that the cited art does not teach the newly amended claims. Applicant provided analysis as to how the cited references do not teach the new amendments. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time.
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, and 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing access to a document. 

Claims 1, 9, and 16 recite the limitations of: 
generate a subject document including a first portion and a second portion,
wherein the first portion is a field of a plurality of fields in the subject document, and the second portion is a second field of the plurality of fields in the subject document, each field comprising distinct independent properties;
associate an authentication stamp to form a document package;
embedding metadata with the subject document in the document package,
wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields;
encrypting the metadata within the document package;
at least a portion of the document package, 
wherein the document package includes a subject document having a first portion and an authentication stamp; 
the document package in the digital wallet; 
a request to access the subject document; 
a credential indication; 
provide the metadata including the indication of the plurality of fields and the corresponding sensitivity level for each field;
provide access to only said first portion of the subject document based upon a credential level of the credential indication without providing access to said second portion of the subject document.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device, and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving at least a portion of the document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
provide the metadata,
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving at least a portion of the document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
provide the metadata 
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0025], [0076-0085], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 4-8, 12-15, and 17-24 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 4-8, 12-15, and 17-24 are directed to an abstract idea. Thus, the dependent claims 4-8, 12-15, and 17-24 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant amended its claims. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693